Citation Nr: 1529122	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Navy from October 26, 1970 to October 25, 1972 and in the Army from July 10, 1993 to July 11, 1993. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  New and material evidence, in the form of relevant VA physical therapy notes and lay statements, was received and associated with the claims within one year of the June 2009 rating decision, such that readjudication was required, which was accomplished in the July 2009 rating decision.  Again, new and material evidence was received and associated with the claims file within one year of the July 2009 rating decision, such that readjudication was required, which was accomplished by the RO January 2011.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is eligible for specially adapted housing or a special home adaptation grant.  He reports that he has limited mobility due to pain and imbalance secondary to his service-connected disabilities.  

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b) (2014).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

VA received the Veteran's claim on October 10, 2010.  During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised.  Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include provisions (5) and (6) above.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a),(b).    

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that:  includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809 a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).
Here, the Veteran is service connected for migraine headaches (50%); a cervical spine disability (40%); and major depressive disorder (30%), for a combined rating of 80% since February 26, 1997.  In addition, he is assigned a TDIU, effective May 26, 1996.  A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.  Thus, even though he does not have a single disability that is rated as 100 percent disabling, the Veteran is determined to satisfy the requirement of a permanent and total service-connected disability based on his receipt of a TDIU.

VA physical therapy progress notes dated in May 2009 reflect treatment for continued deficits due to neck pain as well as complaints of low back and bilateral knee pain.  It was noted that he has difficulty with activities of daily living, restricted active range of motion, and decreased postural muscle strength and endurance because of the mentioned problems.

According to a June 2009 email, J.C. stated that she has known the Veteran since 2001 and has noticed a change in his mobility, balance, pain level, and depression.  She essentially feels that a certificate of eligibility for specially adapted housing or a special home adaptation grant would benefit the Veteran.  See also, June 2009 statement from Veteran's spouse.

According to June 2009 VA progress notes, a certified physician assistant noted the Veteran's diagnoses of degenerative disc disease and indicated that a special building grant for housing would improve this Veteran's quality of life by making activities of daily lives earlier and more accessible.

In August 2010 correspondence, a VA psychologist stated that the Veteran is under his care and opined that the Veteran's mental health would benefit from a bathroom area that is more compatible with his physical limitations.

In a December 2010 letter, the Veteran's treating VA psychiatrist wrote in support of the Veteran's claim.  The psychiatrist agreed with the Veteran that his life would be much easier and less stressful.  It was also noted that he would do
better with his anxiety, depression and fibromyalgia if he could reduce the physical and psychological stress, i.e. if he is able to make the house accessible.

In a January 2011 letter, a VA neurologist stated that he supports the Veteran having a more-handicap accessible home due to his multiple physical symptoms, pain, and gait instability with falls.
 
In an October 2012 letter, the Veteran's physical therapist stated that the Veteran has multiple pain complaints in joints and muscles and his diagnosed with ankylosing spondylitis and chronic pain.  It was noted that he has limited shoulder active range of motion and uses a 4 wheeled-walker for ambulation and has been issued a motorized scooter for distances due to balance and pain issues.  The therapist also noted that the Veteran complains of increasing difficulty with ascending and -descending his stairs as well as difficulty loading and unloading his walker from his truck. He has been seen in physical therapy multiple times; to work on these and other issues related to pain and strength.

In a December 2014 letter, a nurse from the Tomah VAMC indicated that the Veteran has degenerative disc disease and degenerative changes in both his cervical and lumbar spine which has caused a decrease in spine mobility and significant limitation in movement such as climbing stairs.  It was also noted that the Veteran uses scooter for mobility outside home and will have need of assistance for mobility for the remainder of his life time.

As reflected above, the evidence clearly show that the Veteran suffers from many physical and psychiatric disabilities, some of which are service connected, but many are not.  There is evidence showing that the Veteran has limited range of shoulder motion due to his cervical spine disability, but it is unclear whether such limitations equivalent to "loss of use" of the upper extremities.  To help clarify, the Board finds that a VA examination is necessary.
In addition, the Board observes that during the pendency of this appeal, a March 2015 rating decision recently denied the Veteran's service connection claim for a lumbar spine disability, and in April 2015, the Veteran submitted a notice of disagreement as to the denial of such benefits.  The Board is therefore obligated to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes further that because the evidence of record partially attributes the Veteran's limited mobility to his lumbar spine disability, the issue of entitlement to service connection for a lumbar spine disability could have an impact in the outcome of the instant appeal and is therefore inextricably intertwined with the current appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand is also necessary to issue a SOC prior to readjudication of the instant appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case, containing all applicable laws and regulations, on the issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the veteran's appeal as to this issue is perfected within the applicable time period, then it should return to the Board for appellate review. 

**Please note that the lumbar spine issue is potentially intertwined with the current issue on appeal here - entitlement to specially adapted housing or special home adaption grant.

2.  Inform the Veteran of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010. 75 Fed. Reg. 57,861 -62 (September 23, 2010).

3.  Schedule the Veteran for a VA examination to assist in determining how the Veteran's service-connected disabilities affect his locomotion, as explained in more detail below.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology. All indicated tests and studies should be accomplished and the findings then reported in detail. 

Based on a review of the file, examination of the Veteran, and generally accepted medical principles, the examiner is asked to respond to the following:

The Veteran's service-connected disabilities are currently a cervical spine disability, migraine headaches, and major depressive disorder.

For specially adapted housing, the VA examiner must opine as to whether the Veteran's service-connected disabilities result in (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

 For special home adaptation, if required, the VA examiner must opine as to whether any of the Veteran's service-connected disabilities (1) includes the anatomical loss or loss of use of both hands, or is due to (2) blindness in both eyes with 5/200 visual acuity or less, (3) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (4) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (5) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

The VA examiner should set forth all examination findings, along with complete rationale for any conclusions reached.

4.  Following RO action on the lumbar spine issue, the Veteran's claim of entitlement to specially adapted housing or special home adaption grant should be readjudicated, based on the entirety of the evidence.  
If the benefits sought on appeal are not granted to the veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5. Thereafter, if the benefit on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and appropriate period for response.  Thereafter, the appeal should be returned to the Board, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

